DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 12 August 2021, 02 August 2022, 03 August 2022, and 30 August 2022 have been considered by the Examiner. 

Election/Restrictions
3. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15-36 and 38 are drawn to a method and system comprising a plurality of excimer laser probes, an excimer laser source, and data indicative of a diameter of a fiber optic core that is associated with one of the excimer laser probes. 
II. Claim 37 is drawn to a method comprising a first probe, excimer laser source, first data, first diameter, first laser energy output level, first signal, and a second signal. Furthermore, the method comprises a second probe, second data, second diameter, second laser energy output level, third signal, and a fourth signal. 
During a telephone conversation with Roman Fayerberg on 01 September 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 15-36 and 38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 37 (group II) is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 15-36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,103,382 B2. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method comprising a plurality of disposable excimer laser probes that are each coupleable, one at a time, to an excimer laser source. Furthermore, both set of claims recite a processor that is configured to receive data from one of the plurality of excimer laser probes that are coupled to the excimer laser source. Specifically, both set of claims recite the data to be indicative of at least a diameter of a fiber optic core of one of the plurality of excimer laser probes. Lastly, both set of claims recite the processor being configured to fine tune and adjust the laser energy output from the excimer laser source to the excimer laser based on the diameter of the fiber optic core such that the laser energy output from any one of plurality of excimer laser probes is maintained at a desired level. 
Although not exhaustive, a brief matching of the pending claims with those of U.S. Patent No. 11,103,382 B2. 
Application 17/400,191
U.S. Patent No. 11,103,382 B2
15
1, 17
16
2
17
3
18
4
19
5
20
1, 2, 3
21
6
22
7
23
8
24
9
25
10
26
11
27
12
28
13
29
14, 18
30
15
31
16
32
1, 15, 17
33
14, 18
34
19
35
20
36
16, 21
38
1, 17



Allowable Subject Matter
6. 	Claims 15-36 and 38 would be allowable if the double patenting rejections noted above were overcome. 
	The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not explicitly suggest the limitation that recites “automatically fine tuning and adjusting, by the processor, the laser energy output from the excimer laser source to the one of the plurality of excimer laser probes based on the diameter of the fiber optic core such that the laser energy output from the one of the plurality of excimer laser probes is maintained at a desired level.” The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
Regarding claim 15, Hipsley (US 2014/0316388 A1) teaches a method for performing an intraocular procedure for treating an eye condition (the laser treatment may be used to treat presbyopia or other eye conditions that are associated with the aging of connective tissue [0005-0006, 0055, 0189]), said method comprising:
upon each instance of connecting an excimer laser probe to an excimer laser source (the hand piece or probe 130 is connected to the laser system 102 [0059-0061, FIG. 1]), automatically receiving, by a processor in communication with the excimer laser source (a controller is in communication with the laser system 102 [abstract, 0059, 0129]), data from the excimer laser probe coupled to the excimer laser source (the probe 130 is configured to communicates the laser parameters or data with the laser control system 102 [0083]), wherein:
the data is indicative of at least a diameter of a fiber optic core of the excimer laser probe (fiber optic core diameter range for laser beam [0081]), 
the excimer laser source is configured to generate laser energy to be provided to the excimer laser probe (the laser system 102 is configured to deliver the excimer laser through the delivery fiber 120 and into the probe 130 [0059-0061, FIG. 1]); and 
automatically fine tuning and adjusting, by the processor, laser energy output from the excimer laser source to the excimer laser probe such that the laser energy output from the excimer laser probe is maintained at a desired level (the probe 130 has an active feedback system that communicates with the laser control system 102 to change or maintain the energy parameters of the laser beam [0083, 0099-0100, 0200]). 
Hipsley does not explicitly teach a plurality of excimer laser probes that are single use and disposable, such that the plurality of excimer laser probes are each coupleable, one at a time, to said excimer laser source; and 
automatically fine tuning and adjusting, by the processor, laser energy output from the excimer laser source to the one of the plurality of excimer laser probes based on the diameter of the fiber optic core such that the laser energy output from the one of the plurality of excimer laser probes is maintained at a desired level.
The prior art by Mordaunt (US 2007/0265602 A1) is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 
Mordaunt teaches a plurality of excimer laser probes (disposable endophotocoagulation probes 14 [0002, 0024, 0027, 0029]) that are single use and disposable, such that the plurality of excimer laser probes are each coupleable, one at a time, to said excimer laser source (the endophotocoagulation probes 14 can be disposed after usage [0002, 0024, 0027, 0029]. Specifically, only one probe 14 is attached at a time with the laser unit 10 [FIG. 1, 0002, 0024, 0027, 0029]). 
Hipsley and Mordaunt do not explicitly teach automatically fine tuning and adjusting, by the processor, laser energy output from the excimer laser source to the one of the plurality of excimer laser probes based on the diameter of the fiber optic core such that the laser energy output from the one of the plurality of excimer laser probes is maintained at a desired level.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Claims 16-31 are considered to contain allowable subject matter, as claims 16-31 depend upon claim 15. 
Regarding claim 32, Hipsley teaches a method for performing an intraocular procedure for treating an eye condition (the laser treatment may be used to treat presbyopia or other eye conditions that are associated with the aging of connective tissue [0005-0006, 0055, 0189]), said method comprising:
upon each instance of connecting an excimer laser probe to an excimer laser source (the hand piece or probe 130 is connected to the laser system 102 [0059-0061, FIG. 1]), automatically receiving, by a processor in communication with the excimer laser source (a controller is in communication with the laser system 102 [abstract, 0059, 0129]), data from the excimer laser probe coupled to the excimer laser source (the probe 130 is configured to communicates the laser parameters or data with the laser control system 102 [0083]), wherein:
the data is indicative of at least a diameter of a fiber optic core of the excimer laser probe (fiber optic core diameter range for laser beam [0081]), 
the excimer laser source is configured to generate laser energy to be provided to the excimer laser probe (the laser system 102 is configured to deliver the excimer laser through the delivery fiber 120 and into the probe 130 [0059-0061, FIG. 1]); and 
preconfiguring, by the processor, laser energy output from the excimer laser source to the excimer laser probe such that the laser energy output from the excimer laser probe is maintained at a desired level (the probe 130 has an active feedback system that communicates with the laser control system 102 to change or maintain the energy parameters of the laser beam [0083, 0099-0100, 0200]), wherein the laser energy output level is preconfigured as part of initial setup prior to performing the intraocular procedure (the hand piece or probe 130 may be used to setup the laser parameters before activating the laser beam [0083]. For example, the hand piece or probe 130 may select a pulse energy level and then activate the laser beam [0083]). 
Hipsley does not explicitly teach a plurality of excimer laser probes that are single use and disposable, such that the plurality of excimer laser probes are each coupleable, one at a time, to said excimer laser source; and 
preconfiguring, by the processor, laser energy output from the excimer laser source to the one of the plurality of excimer laser probes based on the diameter of the fiber optic core such that the laser energy output from the one of the plurality of excimer laser probes is maintained at a desired level.
The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 
Mordaunt teaches a plurality of excimer laser probes (disposable endophotocoagulation probes 14 [0002, 0024, 0027, 0029]) that are single use and disposable, such that the plurality of excimer laser probes are each coupleable, one at a time, to said excimer laser source (the endophotocoagulation probes 14 can be disposed after usage [0002, 0024, 0027, 0029]. Specifically, only one probe 14 is attached at a time with the laser unit 10 [FIG. 1, 0002, 0024, 0027, 0029]). 
Hipsley and Mordaunt do not explicitly teach preconfiguring, by the processor, laser energy output from the excimer laser source to the one of the plurality of excimer laser probes based on the diameter of the fiber optic core such that the laser energy output from the one of the plurality of excimer laser probes is maintained at a desired level.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Claims 33-36 are considered to contain allowable subject matter, as claims 33-36 depend upon claim 32. 
Regarding claim 38, Hipsley teaches a system (medical treatment system 100 comprising a laser system 102 [0077]) for use in performing an intraocular procedure for treating an eye condition (the laser treatment may be used to treat presbyopia or other eye conditions that are associated with the aging of connective tissue [0005-0006, 0055, 0057, 0189]), said method comprising:
an excimer laser source (laser system 102 [0059-0061]) for generating laser energy to be provided to an excimer laser probe (the laser system 102 is configured to deliver the excimer laser through the delivery fiber 120 and into the probe 130 [0059-0061, FIG. 1]); 
a processor (a controller is in communication with the laser system 102 [abstract, 0059, 0129]. Alternatively, the host computer 724 may use computer programs to control the laser [0187]. The Examiner respectfully submits that a computer is known to contain a processor [0187]) coupled to a memory comprising non-transitory, computer-readable instructions executable (a computer is known to contain a memory with computer readable instructions [0187]) by said processor to cause the processor to:
upon each instance of connecting the excimer laser probe to an excimer laser source (the hand piece or probe 130 is connected to the laser system 102 [0059-0061, FIG. 1]), receive data from the excimer laser probe coupled to the excimer laser source (the probe 130 is configured to communicates the laser parameters or data with the laser control system 102 [0083]), said data is indicative of at least a diameter of a fiber optic core of said excimer laser probe (fiber optic core diameter range for laser beam [0081]); and
automatically adjust laser energy output from said excimer laser source to said excimer laser probe such that the laser energy output from the excimer laser probe is maintained at a desired level (the probe 130 has an active feedback system that communicates with the laser control system 102 to change or maintain the energy parameters of the laser beam [0083, 0099-0100, 0200]). 
Hipsley does not explicitly teach a plurality of single use, disposable excimer laser probes coupleable, one at a time, to said excimer laser source; and 
automatically adjust laser energy output from said excimer laser source to said excimer laser probe based on the diameter of the fiber optic core such that laser energy output from any one of the plurality of excimer laser probes is maintained at a desired level. 
The prior art by Mordaunt is analogous to Hipsley, as they both teach surgical lasers for the eye ([0027]). 
Mordaunt teaches a plurality of single use, disposable excimer laser probes coupleable, one at a time, to said excimer laser source; and (the endophotocoagulation probes 14 can be disposed after usage [0002, 0024, 0027, 0029]. Specifically, only one probe 14 is attached at a time with the laser unit 10 [FIG. 1, 0002, 0024, 0027, 0029]). 
Hipsley and Mordaunt does not explicitly teach automatically adjust laser energy output from said excimer laser source to said excimer laser probe based on the diameter of the fiber optic core such that laser energy output from any one of the plurality of excimer laser probes is maintained at a desired level.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
 7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 	

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792